MEMORANDUM **
Richard A Wigginton and Beverly Wigginton appeal pro se the district court’s order denying their Fed.R.Civ.P. 60(b) mo*360tion for relief from judgment in their employment discrimination action against their former employer. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Casey v. Albertson’s, Inc., 362 F.3d 1254, 1257 (9th Cir.2004), and we affirm.
The district court did not abuse its discretion in denying the Wiggintons’ motion for relief from judgment because they failed to demonstrate grounds justifying relief under Fed.R.Civ.P. 60. See Casey, 362 F.3d at 1259-60.
The district court did not abuse its discretion in awarding attorneys fees to defendant in the amount of $1,680. See Hemmings v. Tidyman’s, Inc., 285 F.3d 1174,1200 (9th Cir.2002).
We do not address the Wiggintons’ contentions regarding the underlying summary judgment for defendant. See Wigginton v. Storage USA, No. 03-17012, and consolidated appeals (dismissing as untimely the Wiggintons’ appeals from the summary judgment).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *360courts of this circuit except as provided by Ninth Circuit Rule 36-3.